            Case 1:19-cr-00899-PAC Document 36 Filed 02/05/21 Page 1 of 1

                                                                                                   March 31, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA,                                                        CONSENT TO PROCEED BY
                                                                                 VIDEOCONFERENCE
                             -v-
                                                                                   19-CR-899 {PAC)
JONATHAN LOPEZ,
                                      Defendant(s).
-----------------------------------------------------------------X

Defendant       Jonathan Lopez       hereby voluntarily waives his right to be present in a
courtroom and consents to participate in the following proceeding via videoconferencing:

         Initial Appearance/Appointment of Counsel

         Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

         Preliminary Hearing on Felony Complaint

 x       VOSR/VOSR Revocation Hearing

         Status and/or Scheduling Conference

         Misdemeanor Plea/Trial/Sentence



 s
Defendant's Signature
                                                                     /sf � CA<.
                                                                                           tJ £-&�
                                                                     Defense Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Jonathan Lopez                                                       Patricia A. Pileggi
Print Defendant's Name                                               Print Defense Counsel's Name


This proceeding was conducted by reliable videoconferencing technology.


 2/4/2021
Date                                                                 U.S. District Judge
